Ricardo GarzaAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 13, 2014

                  Nos. 04-14-00232-CR, 04-14-00233-CR, & 04-14-00234-CR

                                    THE STATE OF TEXAS,
                                          Appellant

                                                 v.

                                         Ricardo GARZA,
                                             Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                          Trial Court Nos. 413042, 413041, & 413040
                       The Honorable Michael La Hood, Judge Presiding


                                          ORDER
        Ricardo Garza was charged in three separate informations with the offenses of driving
while intoxicated, possession of a dangerous drug, and possession of less than 38 grams of a
controlled substance in penalty group 3. This is a State’s appeal from a trial court’s order
granting Garza’s “Motion to Change Venue.” In the motion, Garza expressly asked the trial
court for “dismissal of these charges.” On March 11, 2014, the trial court rendered an order
stating Garza’s motion “should [i]n all things be: GRANTED.” The State filed a motion to
clarify, seeking to determine whether this was a dismissal, which the State is entitled to appeal
pursuant to article 44.01(a) of the Code of Criminal Procedure, or merely an order transferring
venue, which the State may not appeal. The record does not contain an order with regard to the
State’s motion to clarify, and therefore, the State has filed a motion to abate in this court, asking
that we abate the appeal and order the trial court to clarify its order on Garza’s “Motion to
Change Venue.” We find the State’s motion meritorious.

       Accordingly, we ABATE these appeals and ORDER the trial court to clarify whether its
March 11, 2014 order “dismissed” the informations or “transferred” the informations based on
venue to Medina County. See TEX. R. APP. P. 44.4(b). We further ORDER the trial court to
render a written order clarifying its March 11, 2014 order on or before May 23, 2014. We also
ORDER the county clerk to file in this court on or before May 28, 2014 a supplemental clerk’s
record containing the trial court’s written clarification order.
        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, and all counsel.



                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court